Citation Nr: 1520594	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  02-07 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant, H.G., and G.G.




ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army Reserve from August 1961 to February 1962, with additional periods of verified active duty for training (ADT) in July 1962, August 1963, and August 1964.  He died in February 1998.  The appellant is his surviving spouse. 

This case comes to the Board of Veterans' Appeals (the Board) on appeal from a November 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (the RO).  

In February 2003, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In July 2010, the appellant's attorney was advised that the VLJ who presided at the February 2003 hearing was no longer employed by the Board and that the appellant had the right to a new Board hearing.  The letter advised that if a response was not received within 30 days it would be assumed the appellant did not want another hearing.  No response was received.  As such, the case has been reassigned to the undersigned.

In August 2003, the Board remanded the matter to obtain additional personnel records.  In October 2003, the Board denied the claim.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a January 2008 Memorandum Decision, the Court vacated the Board's October 2005 decision and remanded the case for further proceedings consistent with its decision.  In September 2008, the Board remanded the appellant's claim for additional evidentiary development.  After the additional development requested by the Board was accomplished, the Board denied the claim in a June 2009 decision.  The appellant appealed that decision to the Court.  In January 2010, the Court vacated the Board's June 2009 decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the January 2010 Joint Motion for Remand to the Board (Joint Motion) by the parties, primarily to comply with the Board's September 2008 remand to obtain morning reports in order to verify the Veteran's location and duty assignment.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In May 2011 and November 2012 (in accordance with the January 2010 Joint Motion), the Board remanded the matter on appeal for additional development.  The case is back before the Board for further appellate proceedings.

The Virtual VA paperless claims processing system does not contain any documents at this time.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative or not pertinent to the present appeal.  


FINDINGS OF FACT

1.  The Veteran died in February 1998; his death certificate lists the immediate cause of death as metastatic colon cancer.  

2.  At the time of his death, the Veteran was service connected for bilateral hearing loss, rated as noncompensably disabling, and tinnitus, rated as 10 percent disabling.

3.  A preponderance of evidence of record demonstrates that the Veteran was not exposed to ionizing radiation during service.




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.309, 3.311, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Stegall concerns 

In August 2003, the Board remanded the case in order to obtain additional service personnel records.  In May 2005, the RO requested and obtained a complete copy of the Veteran's service personnel file from the National Personnel Records Center's (NPRC).  In January 2008, the Court stated that the NPRC's vague response to a request for information created a duty upon VA to inquire as to the availability of additional unit records.  In September 2008, the Board remanded the appellant's case in order to gather the requested morning reports for the Veteran's unit.  The AOJ requested the morning reports for the Veteran's unit from July 1 through July 15, 1962.  In response, the NPRC indicated that no morning reports were on file for unactivated reserve units such as the Veteran's.  In June 2009, the Board again denied the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  In January 2010, the Court vacated the Board's June 2009 decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the January 2010 Joint Motion for Remand to the Board (Joint Motion) by the parties, primarily to comply with the Board's September 2008 remand to obtain morning reports in order to verify the Veteran's location and duty assignment.   

In May 2011 (in accordance with the January 2010 Joint Motion), the Board remanded the matter on appeal for additional development.  In June 2011, the AOJ again requested the Veteran's personnel and service treatment records for his ADT from July 1, 1962, to July 15, 1962, from NPRC.  A December 2011 response stated, "morning reports not maintained for inactive reserve units.  Unit histories, lessons learned, etc. not maintained at Code 13."  This response also provided statements of physical condition for dates prior to and after July 1, 1962, to July 15, 1962.  Because the record did not show that the Veteran's "Reserve unit (867th Quartermaster Company in Fort Bliss, Texas) or other necessary repository" was contacted to verify his location and duty assignment, the Board again remanded the claim in November 2012.  The November 2012 remand instructed the AOJ to contact the Veteran's Reserve unit (867th Quartermaster Company in Fort Bliss, Texas) or other necessary repository to obtain his personnel and service treatment records for his ADT from July 1, 1962 to July 15, 1962, including, but not limited to, obtaining any and all unit histories, Operating Reports/Lessons Learned, morning reports, muster reports, copies of orders, and pay records.  In December 2012, the AOJ issued a Formal Finding of Unavailability of Medical Records, which documented all of the previous attempts to obtain the Veteran's records from April 2004 to December 2011.  In May 2013, the AOJ attempted to obtain personnel and medical records from William Beaumont Army Medical Center; a response was received indicating no records were located.  In July 2013, the AOJ called the Fort Bliss records department and a representative indicated that the 867th Quartermaster Company had been dissolved, and all records for inactive units had been retired to the NPRC.  In July 2013, the AOJ issued an amended Formal Finding on the Unavailability of Service Records documenting all of the attempts made to obtain the Veteran's records for the dates prior to and after July 1, 1962, to July 15, 1962. 

Thus, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014).

      Duty to Notify

The Board's June 2009 decision noted that the Board's October 2005 decision contained an extensive discussion of the notice requirements of the VCAA (see the Board's October 14, 2005 decision, pages 4-8.)  In its discussion, the Board stated that it "carefully considered the provisions of the VCAA and the implementing regulations in light of the record on appeal, and . . . finds that the development of this issue has proceeded in accordance with the provisions of the law and regulations." 

The Court's January 2008 Memorandum Decision and January 2010 Joint Motion for Remand did not articulate any errors in terms of VA's duty to notify the Veteran under the VCAA.  The Board is confident that if there were errors in terms of VCAA notice, or the Board's discussion thereof, this would have been brought to the Board's attention for the sake of judicial economy.  The Board is aware of the Court's stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the Court "will [not] review BVA decisions in a piecemeal fashion").

Although the Court's January 2008 and January 2010 decisions served to vacate the Board's October 2005 and June 2009 denials and their legal efficacy, the Board's prior discussions nonetheless remain a matter of record, and one which was clearly provided to the appellant.  Examination of the now-vacated decisions reveals that the Board articulated how VCAA compliance with respect to the duty to notify was achieved.  Because the Court's decisions found no fault in the Board's previous notice discussions, and for the sake of economy, that complete discussion will not be repeated.

There have been two significant Court decisions concerning the VCAA which were handed down after the Board's October 2005 decision but before the January 2008 Memorandum Decision.  Although discussed in the June 2009 Board decision, the Board will again discuss the two cases out of an abundance of caution.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that, because the RO's adjudication of a dependency and indemnity compensation claim hinges first on whether a veteran was service-connected for any condition during his lifetime, in the context of a claim for such benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  See Hupp, 21 Vet. App. at 352-53.

The evidence of record indicates that the Veteran was service-connected for bilateral hearing loss and tinnitus at the time of his death.  A review of the record indicates that the appellant was not provided with properly tailored notice that included items (1) and (2) listed above.  However, the appellant is not contending that the Veteran's hearing loss or tinnitus contributed to his death, and the record does not so indicate.  As a result, any lack of notice as to Hupp elements (1) and (2) is harmless error.  Instead, the appellant's case turns on whether a condition not yet service-connected resulted in his death, or Hupp element (3).  As noted in the Board's October 2005 and June 2009 decisions, a "May 2002 letter from the RO specifically notified the appellant that to support a claim for service connection for the cause of the Veteran's death, the evidence must show "[t]he cause of death", "[a]n injury, disease, or other event in service" and a "relationship between the cause of death and the injury, disease, or event in service."

Furthermore, the appellant demonstrated knowledge of the elements specified by the Court in Hupp by virtue of her hearing testimony where she argued that while on active duty, the Veteran was exposed to ionizing radiation which resulted in metastatic colon cancer which lead to his death.  Moreover, the appellant has submitted evidence which demonstrates that she is aware of what is required to prove her claim.  Accordingly, the evidence of record indicates that the appellant had actual knowledge of what is necessary to substantiate her claim.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court observed that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service (or in this case VA medical treatment) and the disability; (4) degree of disability; and (5) effective date.  Because a service connection claim is comprised of five elements, the Court further held that the notice requirements of section 5103(a) apply generally to all five elements of that claim.  Therefore, upon receipt of an application for a service connection claim, section 5103(a) and section 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, regarding cause of death, the first two elements, (1) veteran status and (2) the veteran's death are not at issue.  The appellant's claim of entitlement to  service connection was denied based on element (3), a connection between the Veteran's service connected disability and the cause of death.  As explained above, the appellant has received proper VCAA notice as to her obligations, and those of VA, with respect to this crucial element.  

Element (4), degree of disability, is meaningless in a death claim.  Notice requirements regarding element (5), effective date, are rendered moot via the RO's denial of the appellant's claim of entitlement to service connection.  In other words, any lack of advisement as to that element is meaningless, because an effective date was not assigned. 

The appellant has not raised any VCAA notice concerns.  It is clear from pleadings to the Court and statements made to the Board over the course of this appeal that she is fully aware of what is required under the VCAA.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not required where there is no reasonable possibility that additional development will aid the veteran]; see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (VA has no further duty to notify a veteran of the evidence needed to substantiate his claim, or to assist him in obtaining evidence, in that no reasonable possibility exists that any further assistance would aid him in substantiating his claim).

      Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The record indicates that the AOJ has obtained evidence from the Defense Threat Reduction Agency (DTRA) and the Social Security Administration; copies of the Veteran's private treatment records and service treatment records; and copies of his service personnel records.  

Unlike with respect to VA's duty to notify, the Court's decision did find deficiencies in VA's previous efforts to assist the appellant.  Specifically, the Court stated that the VA had a duty to comply with the Board's September 2008 remand to obtain morning reports in order to verify the Veteran's location and duty assignment.   

As discussed above, in May 2011 (in accordance with the January 2010 Joint Motion), the Board remanded the matter on appeal for additional development.  In June 2011, the AOJ again requested the Veteran's personnel and service treatment records for his ADT from July 1, 1962, to July 15, 1962, from NPRC.  A December 2011 response stated, "morning reports not maintained for inactive reserve units.  Unit histories, lessons learned, etc. not maintained at Code 13."  This response also provided statements of physical condition for dates prior to and after July 1, 1962 to July 15, 1962.  Because the record did not show that the Veteran's "Reserve unit (867th Quartermaster Company in Fort Bliss, Texas) or other necessary repository" was contacted to verify his location and duty assignment, the Board again remanded the claim in November 2012.  The November 2012 remand instructed the AOJ to contact the Veteran's Reserve unit (867th Quartermaster Company in Fort Bliss, Texas) or other necessary repository to obtain his personnel and service treatment records for his ADT from July 1, 1962 to July 15, 1962, including, but not limited to, obtaining any and all unit histories, Operating Reports/Lessons Learned, morning reports, muster reports, copies of orders, and pay records.  In December 2012, the AOJ issued a Formal Finding of Unavailability of Medical Records, which documented all of the previous attempts to obtain the Veteran's records from April 2004 to December 2011.  In May 2013, the AOJ attempted to obtain personnel and medical records from William Beaumont Army Medical Center; a response was received indicating no records were located.  In July 2013, the AOJ called the Fort Bliss records department and a representative indicated that the 867th Quartermaster Company had been dissolved, and all records for inactive units had been retired to the NPRC.  In July 2013, the AOJ issued an amended Formal Finding on the Unavailability of Service Records. 

Based on the responses from the NPRC, the William Beaumont Army Medical Center, and the Fort Bliss records department, the Board is certain that such records do not exist and any additional effort to obtain morning reports for the Veteran's unactivated reserve unit would be futile.  See Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) (VA's efforts to obtain service department records shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile).  

The Board finds that reasonable efforts have been made to assist the appellant in obtaining evidence necessary to substantiate her claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  The appellant has secured the services of an attorney.  Finally, the appellant was afforded a Travel Board hearing in February 2003.  A Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2)(2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the appellant was assisted at the February 2003 Board hearing by an accredited representative, and, during the hearing, the Veterans Law Judge fully explained the issues on appeal and the types of evidence needed to support the claims.  The Veterans Law Judge and the Veteran's representative asked questions during the Board hearing regarding the appellant's contentions.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or her representative.  Neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), consistent with Bryant, and that any error in notice provided during either hearing constitutes harmless error.  

Moreover, in July 2010, the appellant's attorney was advised that the Veterans Law Judge who presided at the February 2003 hearing was no longer employed by the Board and that the appellant had the right to a new Board hearing.  The letter advised that if a response was not received within 30 days it would be assumed the appellant did not want another hearing.  No response was received.  As such, the case has been reassigned to the undersigned.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for the cause of the Veteran's death is thus ready to be considered on the merits.

III.  Relevant Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2014).

For certain chronic disorders, to include cancer, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

In order to establish service connection for the cause of a veteran's death, the medical evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity. "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946. 38 C.F.R. § 3.309(b)(i), (ii) (2014).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary. 38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer. 38 C.F.R. § 3.311(b)(2). Section 3.311(b)(5) requires that colon cancer become manifest 5 years or more after exposure. 38 C.F.R. § 3.311(b)(5).
Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2) (2014). In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation. These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service. All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii) (2014).

IV.  Factual Background 

In the June 2009 decision, the Board observed that the January 2008 Memorandum Decision did not indicate any disagreement with the Board's previous recitation of the facts underlying the appellant's claim.  Nor did the appellant.  Moreover, the January 2010 Joint Motion for Remand did not indicate any disagreement with the Board's previous recitation of the facts.  In essence, the sole area of controversy is the matter of the Veteran's presence at White Sands. 

As discussed above, the Court held that the VA should make an additional attempt to obtain morning reports for the Veteran's unit.  As previously discussed, there is no evidence that any additional records exist.  Consequently, the facts of the appellant's case remain unchanged.  

The facts of this case are as follows:

The Veteran's service personnel records establish that he served on ADT from July 1, 1962, to July 15, 1962.  His official "Record of Assignments" indicates that he was stationed at Ft. Bliss, Texas during this time period.  There is no indication in the Veteran's service personnel records that he was ever stationed at White Sands, nor is there any indication that he was temporarily assigned to these locations.

In an October 1998 letter, the DTRA noted that a review of the Veteran's military records failed to show that he was ever sent to the Pacific Proving Grounds (PPG) or the Nevada Test Site (NTS) (the only sites the where the DTRA indicated that atmospheric nuclear testing took place in 1962). The DTRA further indicated that a search of Army records failed to document the Veteran's participation in atmospheric nuclear testing.  Moreover, the agency indicated that "after a careful search of dosimetry data, we found no record of radiation exposure for him."  The NPRC likewise indicated that after of search of their records, no DD 1141 (record of in-service radiation exposure) was in existence for the Veteran.

The Veteran's medical records are negative for any complaints or clinical findings pertaining to cancer of any kind, and are negative for treatment due to radiation exposure.  These records also contain no record of any medical treatment at the White Sands facility.

Private medical records following service included an initial diagnosis of colon cancer in 1993. The Veteran regularly received treatment for this condition from that time until he eventually succumbed to the disease in February 1998.  These records contained no mention of the alleged radiation exposure and contained no statement serving to link the Veteran's fatal colon cancer to such exposure.

The record also contains multiple Internet articles submitted by the appellant that chronicle the history of atmospheric nuclear testing from Operation TRINITY in 1945 to Operations DOMINIC II and PLOWSHARE in the early 1960s.  These articles also indicated that low-yield subsurface nuclear testing was conducted in New Mexico in 1962.  Other articles submitted by the appellant centered on the potential health risks of radiation exposure, even in small doses.  They also generally discussed the basic chemistry behind nuclear weapons and other nuclear technologies such as nuclear power plants and medical treatment modalities.

Also included in the record are multiple written statements and testimony from H.G. and C.A., members of the Veteran's reserve unit.  H.G. contended that while serving on ADT at Ft. Bliss in July 1962, he and the Veteran were selected to go to White Sands in New Mexico to observe missile detonation(s).  He further indicated that they were "ordered to dig latrines and foxholes at ground zero where there was absolutely no plant life at all or animals, only a green glassy and velvet-type cover." See a November 1999 statement, at 1.  H.G. also contended that "[w]e observed missile detonations and dug foxholes at ground zero where we stayed for at least two (2) days . . . [w]e were brought lunch and ate/drank on site, and also utilized the latrines to relieve ourselves . . . [w]e were never warned of any danger of exposure to radiation." Id.  H.G. also noted that he too suffers from colon cancer, and that such was diagnosed three years after the Veteran's diagnosis. 

C.A. also contended that while serving on ADT at Ft. Bliss in July 1962, he and the Veteran were selected to go to White Sands in New Mexico to observe missile testing.  He indicated that they spent one night at White Sands and left the following day to return to Fort Bliss.

The appellant has submitted multiple statements alleging that her husband's colon cancer was the result of radiation exposure due to experiences similar to those outlined by H.G. and C.A.

Analysis

As noted above, the appellant contends that the Veteran was exposed to ionizing radiation while on ADT in July 1962.  She claims that during this period, the Veteran was sent to White Sands, where he was allegedly exposed to radiation, which she believes resulted in his fatal colon cancer. The appellant has proffered two different theories as to how such exposure occurred.  First, she alleges that the White Sands facility was the site of Operation TRINITY, where atmospheric nuclear testing took place in July 1945.  Being at that site in 1962, she contends, exposed the Veteran to residual radiation, which produced colon cancer. Alternatively, the appellant contends that underground nuclear testing took place at White Sands in 1962, and that such testing resulted in the Veteran being exposed to radiation while working at that facility.

In the now-vacated October 2005 decision, the Board noted that the appellant does not contend, nor does the record in any way demonstrate, that the Veteran's fatal cancer was manifested during his Reserve service or for that matter for several decades after he left service.  The Board also observed that the appellant has not argued, and the record did not indicate, that the Veteran's death was in any way otherwise related to his military service, to include his service-connected hearing loss and tinnitus. The January 2008 Memorandum Decision found no error with these observations.  

The appellant has continued to argue that the Veteran's alleged July 1962 activities at White Sands resulted in radiation exposure, which eventually caused his demise over three decades later due to metastatic colon cancer.   The Board will address in turn the three methods, discussed in detail above, through which service connection based upon radiation exposure may be granted (i.e., § 3.309(d), § 3.311, and Combee).

Presumptive service connection - radiation exposure

As noted above, in order to establish presumptive service connection for the cause of the Veteran's death under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must have died from a disease listed in 38 C.F.R. § 3.309(d)(2), and have been a radiation-exposed Veteran who participated in a radiation-risk activity as such terms are defined in the regulation.  See 38 C.F.R. § 3.309 (d)(3) (2014).  

In the instant case, the Veteran's death certificate lists the cause of death as metastatic colon cancer.  Colon cancer is one of the listed disease under 38 C.F.R. § 3.309(d)(2) (2014).

The record does not, however, demonstrate that the Veteran was a radiation-exposed Veteran who participated in a radiation-risk activity. The appellant contends that the Veteran was exposed to radiation by virtue of either (1) his presence in July 1962 at the 1945 TRINITY test site or (2) his presence at underground nuclear tests conducted at White Sands in July 1962.  

Even assuming arguendo that the Veteran was present at these sites during his ADT in July 1962 (and for the reasons explained below, the evidence demonstrates that he was not), he would not be considered a "radiation exposed veteran," as that term is defined in 38 C.F.R. § 3.309(d)(3)(iv).  This regulation requires presence at the nuclear test site either during the "operational period" or within six months thereafter. The operational period for TRINITY was from July 16, 1945, to August 6, 1945.  See 38 C.F.R. § 3.309(d)(3)(v)(A) (2014).  The alleged exposure in this case did not occur until almost 20 years later, in July 1962.  Accordingly, he is not considered to be a radiation-exposed veteran.

Likewise, even if the Veteran was present at a 1962 underground nuclear test, such would not avail the appellant of the presumptive service connection provisions contained in 38 C.F.R. § 3.309(d).  The regulation specifically requires presence at "a test involving the atmospheric detonation of a nuclear device."  See 38 C.F.R. § 3.309(d)(3)(ii)(A) (2014).  While the term "atmospheric detonation" includes underwater detonation (see 38 C.F.R. § 3.309(d)(3)(iii)), it does not include underground tests, which are not by definition "atmospheric."  Accordingly, even if the Veteran was present at an underground test, such would not make him a "radiation exposed veteran" and avail him of the presumptive provisions of 38 C.F.R. § 3.309(d).

Because the presumptive service connection provisions are not applicable to this case, the Board will next examine the claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

Radiogenic diseases under 38 C.F.R. § 3.311

The provisions of 38 C.F.R. § 3.311 provide for development of claims based on a contention of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to a presumption of service connection, but rather establish a procedure for handling claims brought by radiation exposed veterans or their survivors.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Section 3.311 essentially states that, in all claims in which it is established that a radiogenic disease first became manifest after service, and it is contended that the disease resulted from radiation exposure, a dose assessment will be made. However, absent competent evidence that the Veteran was exposed to radiation, VA is not required to forward the claim for consideration by the Under Secretary for Benefits.  See Wandel v. West, 11 Vet. App. 200, 204-205 (1998).

As noted above, the Veteran's death was the result of colon cancer.  Colon cancer is a radiogenic disease listed in § 3.311 (b)(2).  However, before additional development under § 3.111 need be accomplished, competent evidence that the Veteran was exposed to ionizing radiation must be present.  See Wandel, 11 Vet. App. at 205.  In the instant case, the Veteran's exposure to radiation turns on his presence or absence at a nuclear test site in New Mexico in July 1962. 

The evidence supporting the appellant's contention that the Veteran served at a nuclear test site in New Mexico consists of her own statements and the statements of H.G. and C.A. to the effect that while on ADT in July 1962, the Veteran was sent to White Sands to observe missile detonation and perform various tasks at the TRINITY test site or the site of underground nuclear testing conducted as part of Operation PLOWSHARE.

The evidence against this contention consists of the Veteran's service medical and personnel records, which fail to show that he was present at a nuclear test site at any time during either active or reserve duty.  To the contrary, these records fail to show that the Veteran was assigned to any location other than Ft. Bliss, Texas during the period at issue (July 1962).  

The DTRA similarly indicated in its October 1998 letter that Army records did not show that the Veteran was ever present at a nuclear weapons test site or that he otherwise participated in atmospheric nuclear testing.  That agency further indicated that a careful search of available dosimetry data found no record of exposure for the Veteran.  The NPRC further indicated in October 1998 that no DD Form 1141 (record of in-service radiation exposure) was in existence for the Veteran.

Additionally, no mention of radiation exposure is included in the private treatment records or the records from the Social Security Administration.  Moreover, while the appellant submitted a prodigious amount of Internet research materials regarding nuclear testing and the effect of radiation exposure, none of these materials placed either the Veteran or his unit at a nuclear test site, including one in New Mexico, at any time in 1962.

By law, the Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all the evidence of record, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996).

In the instant case, the Board places far greater weight of probative value on the contemporaneous service department records, which fail to show that the Veteran served at White Sands, the TRINITY test site, or at any other nuclear testing facility during his time in service, than it does on the more recent statements of the appellant.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  In this regard, the Board places significant weight on the DTRA's findings that the Veteran was not stationed at a nuclear test site during service and did not participate in an atmospheric nuclear test.  This evidence is supported by record searches conducted by the NPRC which yielded no evidence of radiation exposure, or the existence of a DD Form 1141, for the Veteran.  To the contrary, these records show that the Veteran spent his two-week ADT period at Ft. Bliss, Texas.  There is no official indication that the Veteran was transported to White Sands to observe nuclear tests or to dig latrines and/or foxholes at the TRINITY site.

As to the statements from H.G. and C.A. indicating that the Veteran spent time in White Sands during his ADT in July 1962, the Board finds that H.G. has an interest in the appellant's case based on his own claim for service connection, which is premised on an identical theory.  Specifically, the record indicates that H.G. had filed a claim seeking entitlement to service connection for colon cancer (the same disease which caused the Veteran's death) due to radiation exposure at White Sands at the same time as the Veteran.  See the February 2003 hearing transcript, pages 9, 14-16; see also a May 1998 statement from the appellant.  In fact, during the hearing, H.G. requested that his case be consolidated with the appellant's based on the similarities between the two cases.  See the hearing transcript, page 15.  It is clear that if VA were to conclude as a matter of fact that the Veteran was present at White Sands, this would immeasurably advance H.G.'s claim.  H.G. therefore unquestionably has an interest in the outcome of this appeal, and Cartright applies.   The Board has considered H.G.'s testimony in that light.

Furthermore, as with the appellant's statements, H.G.'s and C.A.'s testimony is outweighed by the contemporaneous evidence discussed above, which does not indicate that the Veteran or his unit was transferred to White Sands or was ever exposed to radiation.  H.G. and C.A. have been unable to furnish any objective evidence in support of the appellant's statements, such as orders or the like. 

In short, all of the objective evidence does not place the Veteran at the site of any nuclear testing.  The Board finds it particularly persuasive that no dosimetry information has been located with respect to the Veteran.  If, as claimed by the appellant, the Veteran had worked in a nuclear test zone, it would be expected that such would be of record.  It is not. 

No other radiation exposure is established by the record or contended by the appellant.  Because the probative evidence of record does not establish the Veteran's presence at White Sands, the TRINITY site, or the site of any other nuclear test, and because no other credible evidence of radiation exposure is present, the special development provisions of 38 C.F.R. § 3.111 are not for application in this case.  Accordingly, the Board will proceed to consider the claim on the basis of direct service connection.

Direct service connection - Combee

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit in Combee determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d) (2014).  Accordingly, the Board will proceed to evaluate the appellant's claim under the regulations governing direct service connection.

As discussed in greater detail above, in order to establish service connection for death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no question that element (1) has been met. The Board's discussion will therefore focus on elements (2) and (3).

With respect to element (2), as explained above, the medical records are completely negative for diagnosis or treatment of colon cancer during service or for decades thereafter.  Moreover, as explained above, the weight of the probative evidence of record does not indicate that the Veteran was exposed to ionizing radiation in service.  Element (2) has therefore not been satisfied and the appellant's claim fails on that basis alone.

Concerning the final Hickson element, medical nexus, there is no competent medical evidence of record addressing the potential etiological relationship between the Veteran's fatal colon cancer and his alleged radiation exposure.  In the absence of radiation exposure, such opinion would be a manifest impossibility. Cf. Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The only evidence serving to relate the Veteran's death to his alleged radiation exposure emanates from the appellant, H.G., and C.A.  However, as lay persons without medical training, the appellant, H.G., and C.A. are not competent to determine the etiology of the Veteran's fatal colon cancer. See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Their opinions in this regard are accordingly entitled to no weight of probative value.

The Internet articles submitted by the appellant are similarly not probative evidence. While these articles suggest a relationship between exposure to ionizing radiation and various disabilities, they do not specifically relate to the Veteran's case and in particular obviously do not contain any analysis regarding the Veteran's situation or a potential dose estimate and its possible relationship to his death.  As such, these articles are of little probative value in the instant case.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, the Court has routinely held that medical evidence is speculative, general or inconclusive in nature, such as these articles, cannot support a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Such is the case here.

For the reasons expressed above, the Board concludes that Hickson element (3) has not been met.

Conclusion

The Board has considered the appellant's claim under all three bases for service-connection of radiation exposure.  For the reasons explained above, a preponderance of the evidence is against the appellant's claim of entitlement to service connection for the cause of the Veteran's death.







ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


